Citation Nr: 9911057	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from December 1962 
to December 1966 and from July 1967 to April 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

The Board notes that service connection was denied for a 
kidney disorder by a March 1986 rating decision, which became 
final when the appellant did not timely file an appeal after 
receiving notification of the rating decision in March 1986.  
Although the July 1996 rating decision that precipitated this 
appeal reviewed the appellant's current claim on a de novo 
basis and found that it was not well grounded, the Board does 
not find that adjudication of the issue as to whether new and 
material evidence has been submitted to reopen the previously 
denied and final claim would be prejudicial to the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  A March 1986 rating decision denied service connection 
for a kidney disorder, and that decision became final when 
the appellant did not timely file an appeal after receiving 
notification of the decision in March 1986.  

2.  The evidence received since the March 1986 rating 
decision is merely cumulative of the evidence previously 
considered and, therefore, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a kidney 
disorder.  



CONCLUSION OF LAW

The evidence received by VA since the March 1986 rating 
decision is not new and material, and the claim for service 
connection for a kidney disorder is not reopened.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 20.302(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he has a kidney disorder which had 
its origin in service.  A claim for service connection for a 
kidney disorder was previously denied by a March 1986 rating 
decision that became final when the appellant did not file a 
timely appeal of the decision after receiving notification 
thereof in March 1986.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
holding by United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented, which under 
38 C.F.R. § 3.156(a) means evidence not previously submitted 
to agency decision makers which satisfies the following 
requirements: it bears directly and substantially upon the 
specific matter under consideration; it is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary must reopen the claim and "evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new" after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  Masors 
v. Derwinski, 2 Vet. App. 181, 185 (1992).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  This 
presumption no longer attaches in the adjudication that 
follows reopening.  Id.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for a kidney disorder was last 
finally denied by the March 1986 rating decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the March 1986 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of a kidney 
disorder.  Also considered by the RO in March 1986 were the 
following VA medical records: a November 1980 renal sonogram 
of the left kidney, which showed a two centimeter cyst in the 
lower pole of the kidney; a report of a November 1981 Agent 
Orange examination, which noted a history of a cyst on the 
left kidney; and a report of hospitalization in June and July 
1985, which noted that a kidney sonogram had indicated a 
parapelvic cyst in the lower pole of the left kidney, and 
that a CAT scan of the kidneys had revealed a left parapelvic 
benign cyst without evidence of obstruction or 
hydronephritis.  Service connection was denied for the cyst 
on the left kidney by the March 1986 rating decision on the 
basis that the kidney disorder was initially manifested many 
years after service and was not shown to be related to 
service.  

The evidence submitted since the March 1986 rating decision 
includes the following: an October 1995 medical record from 
M. N. Mona, M.D., which indicated that a seven centimeter 
cyst on the appellant's left kidney was aspirated on October 
5, 1995; a July 1996 VA outpatient record, which noted a 
history of a left kidney cyst that was drained in November 
1995; and an August 1996 VA outpatient record, which 
indicated that a sonogram had revealed a 6.2 cm. left renal 
cyst.  While this evidence is new, in that it was not 
previously of record, it is cumulative of the evidence 
considered in March 1986 because it reveals that the 
appellant has a cyst on his left kidney, a fact that was 
evident in March 1986.  

Because the evidence submitted since the March 1986 rating 
decision is cumulative, the Board finds that the appellant 
has not presented any additional evidence so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim for service connection for 
a kidney disorder cannot be reopened, as the appellant has 
not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a kidney 
disorder, the claim remains denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

